Citation Nr: 0618676	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-21 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for Hodgkin's disease 
(claimed as an undiagnosed malignant supraclavicular mass). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to July 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran is seeking service connection for Hodgkin's 
disease, previously claimed as an undiagnosed malignant 
supraclavicular mass.  

The record reflects that, in February 2006, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA) regarding the nature and etiology of the 
veteran's claimed disability.  

In March 2006, a VA oncologist reviewed the veteran's claims 
folder and completed a memorandum detailing his findings 
regarding whether it was at least as likely as not that the 
claimed Hodgkin's disease had its clinical onset during 
service or within the first year thereafter or was otherwise 
due to exposure to toxic substances or the result of another 
event or incident in the veteran's period of active duty.  

In April 2006, the Board subsequently forwarded a copy of 
this memorandum to the veteran accompanied by a request that 
the veteran specify whether he wished to waive initial 
consideration of this new evidence by the agency of original 
jurisdiction (AOJ).  

In May 2006, the veteran submitted an additional statement in 
support of this claim. He also indicated that he wished for 
his case to be remanded to the AOJ for initial consideration 
of the new evidence.  38 C.F.R. § 20.1304 (Effective October 
4, 2004).  

The Board notes that the veteran's accredited representative 
attached a letter that accompanied the veteran's response, 
requesting a waiver of the review by the agency of original 
jurisdiction.  

In this case, the Board finds that the veteran's signed and 
dated medical opinion response form more accurately 
represents his intent for a remand of his case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to readjudicate the veteran's claim 
of service connection for Hodgkin's 
disease, based on all the evidence of 
record.  Any indicated development should 
be undertaken in this regard.  If any 
benefit sought by the veteran on appeal 
continues to be denied, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


